DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 and claim 18 objected to because of the following informalities: each claim depends upon canceled claim 1, when they should each depend upon equivalent new claim 15.  Appropriate correction is required.
Claim 20 objected to because of the following informalities: “anodematerial” should read as “anode material”.  Appropriate correction is required.
Claim 22 objected to because of the following informalities: “flake graphite” and “a nano-carbon based material” should read as “the flake graphite” and “the nano-carbon based material” for proper antecedent basis to independent claim 15.  Appropriate correction is required.
Claim 26 objected to because of the following informalities: in the last line of the claim, “a silicon-based anode material” should read as “the silicon-based anode material” for proper antecedent basis to the claim preamble and to independent claim 15.  Appropriate correction is required.
Claim 32 objected to because of the following informalities: the method components of claim 32 should refer back to the same components of claim 26 on which claim 32 depends, which applies to “a flexible polymer”, “a solvent”, “flake graphite”, “a nano-carbon based material”, “a mixed coating solution”, “an anti-solvent”, “a supersaturated mixing coating solution”, “a silicon-based active material”, “an anode material precursor”, and “a silicon-based anode material” for purposes of antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “poor” in claim 32 is a relative term which renders the claim indefinite. The term “poor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Limiting the anti-solvent to the instantly claimed materials listed in claim 32 would make the claim definite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 15, 17-25, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (PGPub 2018/0287142).
Considering Claim 15, Zhamu discloses a silicon-based anode material (anode material [Abstract], preferably comprising silicon [0024, 0025, 0058, 0061]), comprising a silicon-based active material (silicon active material [0024, 0025, 0058, 0061]) and a composite layer coated on the surface of the silicon-based active material (embracing or encapsulating thin composite layer [Abstract, 0029, 0030]) and composed of a flexible polymer (high-elasticity polymer [0030]) and a conductive material (carbon reinforcement [0030]); 
the conductive material comprises flake graphite and a nano-carbon based material (choices may include a combination of carbon nanotube or nano-fiber [0020] and flake graphite [0020], as such material makes the coating conductive and reinforcing [0029, 0030], so selecting the suggested combination of carbon nanotube or nano-fiber and flake graphite would have been obvious to a person of ordinary skill in the art). 
	Considering Claim 17, Zhamu discloses that the composite layer has a thickness of 10-100 nm (the thin layer has a thickness from 0.5 nm to 10 µm [Abstract] so as to achieve the purpose of overcoming the rapid capacity decay problem [0015] and providing both lithium ion conductivity and electron conductivity [0076], so selecting within this range for a range of 10 nm to 100 nm to achieve such results would have been obvious to a person of ordinary skill in the art). 
	Considering Claim 18, Zhamu discloses that the silicon-based active material comprises any one of Si, SiOx, (Si, SiOx wherein x = 1 to 2 [0025]). 
	Considering Claim 19, Zhamu discloses that the flexible polymer is any one of polyvinyl alcohol ([Abstract, 0016]) and derivatives of polyolefin (chlorosulfonated polyethylene [0031]). 
Considering Claim 20, Zhamu discloses that the polymer has a molecular weight of greater than 0.5 x 106 g/mol [0016] to 9 x 106 g/mol [0016] and may be mixed with polymer lower than 0.5 x 106 g/mol [0085]. As this material is used to overcome the rapid capacity decay problem [0015] and provides both lithium ion conductivity and electron conductivity [0076], selecting within this range for a range of 0.5 x 106 g/mol to 1 x 106 g/mol to achieve such results would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 21, Zhamu discloses that the flexible polymer contains a thermal crosslinking functional group, and the crosslinking functional group comprises one of hydroxyl (polymer comprises polyvinyl alcohol [Abstract, 0016], polyvinyl alcohol contains known hydroxyl functional group). 
	Considering Claim 22, Zhamu discloses that the conductive material is a combination of flake graphite and nano-carbon based material (choices may include a combination of carbon nanotube or nano-fiber [0020] and flake graphite [0020], as such material makes the coating conductive and reinforcing [0029, 0030], so selecting the suggested combination of carbon nanotube or nano-fiber and flake graphite would have been obvious to a person of ordinary skill in the art).
	Considering Claim 23, Zhamu discloses that the thin polymer layer has a thickness from 0.5 nm to 10 µm [Abstract] so as to achieve the purpose of overcoming the rapid capacity decay problem [0015] and providing both lithium ion conductivity and electron conductivity [0076]. Because the thickness, and thus the total amount, of polymer is limited to provide both lithium ion conductivity and electron conductivity [0076], routinely experimenting with and coming up with a weight percent of 0-10% based on the total mass of the silicon-based active material would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 24, Zhamu discloses that the flake graphite is present from 0.1% by weight to 10% by weight of the polymer [0030, 0020] to provide conductivity and reinforcement [0020, 0029, 0030], so selecting a weight percent of 0-20%, exclusive of 0, based on the total mass of the silicon-based active material would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 25, Zhamu discloses that the nano-carbon based material is present from 0.1% by weight to 10% by weight of the polymer [0030, 0020] to provide conductivity and reinforcement 
Considering Claim 33, Zhamu discloses an anode comprising the silicon-based anode material according to claim 15 (anode current collector and anode active material layer [0036], see claim 15). 
	Considering Claim 34, Zhamu discloses a lithium ion battery comprising the anode according to claim 33 (lithium-ion battery [0036], see claim 33). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (PGPub 2018/0287142) and further in view of Pan et al. (PGPub 2019/0115617).
Considering Claim 16, Zhamu discloses that the primary anode active material is a particle less than 10 nm [0026]. The active material may be in the form of a particulate containing multiple particles [0069]. However, Zhamu is silent to the size of the particulate. 
	 Pan discloses a surface-stabilized anode active material particulate with an encapsulating protecting polymer layer [Abstract]. The anode active material particle comprises silicon [0036]. The primary particles preferably have a diameter from 1 nm to less than 5 µm [0029], and the particulate, also known as the secondary particle, has a diameter from 1 µm to 50 µm [0029]. The combined active material configuration enables significantly improved specific capacity and much longer charge-discharge cycle life [0027]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the anode material of Zhamu with the particulate size of Pan in order to provide an active material configuration that enables significantly improved specific capacity and much longer charge-discharge cycle life [0027]. 

Allowable Subject Matter
Claims 26-32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejection of claim 32 under 35 U.S.C. 112(b) is overcome. 
The following is a statement of reasons for the indication of allowable subject matter: closest prior art reference Zhamu discloses a method of dispersing active material particles in a formed slurry and spray-drying the slurry to form particulates of polymer-encapsulated active particles [0106, 0107]. The particulate samples may be soaked in an electrolyte solvent [0108], but there is no suggestion of using an anti-solvent in step (3), and then adding a silicon-based active material to the formed supersaturated mixed coating solution in step (4) as required by claim 26. The claimed invention differentiates its anti-solvent method from spray drying [page 2]. Prior art reference PGPub 2018/0159139 discloses the concept of supersaturation and anti-solvent with respect to polymeric material and nanofibers [0061], but such a combination with Zhamu would not result in the teaching or suggestion of claim 26. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725